Citation Nr: 1145180	
Decision Date: 12/12/11    Archive Date: 12/21/11

DOCKET NO.  08-04 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a disorder manifested by headaches.  

2.  Entitlement to service connection for a low back disorder.  

3.  Entitlement to service connection for a neck disorder.  

4.  Entitlement to service connection for a right shoulder disorder.  

5.  Entitlement to service connection for a left shoulder disorder.  

6.  Entitlement to service connection for right arm disorder.  

7.  Entitlement to service connection for a left arm disorder

8.  Entitlement to service connection for right hand disorder.  

9.  Entitlement to service connection for a left hand disorder.  

10.  Entitlement to service connection for right hip disorder.  

11.  Entitlement to service connection for a left hip disorder.  

12.  Entitlement to service connection for a right buttock disorder.  

13.  Entitlement to service connection for a left buttock disorder.  

14.  Entitlement to service connection for a right knee disorder.  

15.  Entitlement to service connection for a left knee disorder.  

16.  Entitlement to service connection for a right ankle disorder.  

17.  Entitlement to service connection for a left ankle disorder.  

18.  Entitlement to service connection for a right foot disorder.  

19.  Entitlement to service connection for a left foot disorder.  

20.  Entitlement to service connection for an umbilical hernia.  

21.  Entitlement to service connection for a bowel disorder.  

22.  Entitlement to service connection for depression.  

23.  Entitlement to service connection for a disorder manifested by insomnia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant (the Veteran)


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from June 1978 to June 1981.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of an August 2006 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

Among the issues developed and certified for appellate consideration were entitlement to service connection for the residuals of a head injury and an intestinal hernia.  At a hearing at the RO in September 2007, the Veteran specified that he wished to seek service connection for a disorder manifested by headaches and for an umbilical hernia.  The Board has amended the issues accordingly.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

After complete review of the evidence of record, the Board finds that further development is necessary prior to appellate consideration.  

At the hearing in September 2007, the Veteran testified that he was in receipt of Social Security benefits.  Records pertaining to the award of such benefits by the Social Security Administration (SSA) have not been associated with the record certified for appellate review.  Such records may be of significant probative value in determining whether service connection for the disabilities at issue may be granted.  In Lind v. Principi, 3 Vet. App. 493, 494 (1992), the U.S. Court of Appeals for Veterans Claims (Court) held that the duty to assist requires VA to attempt to obtain records from other Federal agencies, including the SSA, when VA has notice of the existence of such records.  Thus, the RO must request complete copies of the SSA records utilized in awarding the Veteran disability benefits.

At the September 2007 personal hearing at the RO, the Veteran testified that the majority of his claimed disabilities are related to injuries of the low back and neck that he sustained while on active duty for training.  It is noted that his service treatment records (STRs) include references to back injuries in June and November 1989 and several fellow servicemen have submitted statements confirming the Veteran's statements regarding the injuries that occurred.  The Veteran has not been afforded an examination regarding the low back and neck injuries and any residuals that might be associated therewith.  This should be accomplished.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran's STRs show that he was seen in January 1990 at the emergency room of a hospital in Mineral Wells, Texas, where he was noted to have had altered mental state.  Records from this facility have not been associated with the claim folder, but should be prior to appellate consideration.  In a quadrennial examination, the Veteran was noted to have occasional depression secondary to his low back disability.  Should service connection be established for a low back disability, the matter of secondary service connection must be explored.  

STRs also note that the Veteran had an umbilical hernia at the time he entered active duty in 1978, and it is the Veteran's testimony that this was aggravated by service.  STRs also show that he was treated for heel spurs in July 1978 and foot pain in December 1979, either of which could have marked the onset of the claimed foot disorder.  STRs show treatment in service for right upper thigh pain.  Examinations to ascertain if the Veteran has current disability associated with these complaints should be accomplished.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary consent, The RO/AMC should contact the hospital in Mineral Wells, Texas, where the Veteran received treatment in January 1990, and request copies, for association with the claims folder, of any and all records of treatment that the Veteran received at that facility.  

2.  The RO/AMC should contact the SSA and request copies of all records utilized in the Veteran's claim for disabilities benefits with that agency.  

3.  The RO/AMC should arrange for the Veteran to undergo a VA medical examination to ascertain the current nature and etiology of any low back disorder, neck disorder, right thigh disorder, and foot disorder, including identification of any residuals of those disorders.  Following review of the evidence and history and examination of the Veteran, the examiner should be requested to render the following opinions:

		A) Is it at least as likely as not (probability of 50 percent of more) that any diagnosed low back disorder is related to service?

		B) Is it at least as likely as not (probability of 50 percent of more) that any diagnosed neck (cervical spine) disorder is related to service? 

		C) Is it at least as likely as not (probability of 50 percent of more) that diagnosed right thigh disorder is related to service?

		D) Is it at least as likely as not (probability of 50 percent of more) that any diagnosed foot disorder is related to service?

The relevant documents in the claims folder should be made available for review in connection with this examination.  The examiner should provide a rationale for all conclusions reached.  

4.  The RO/AMC should arrange for the Veteran to undergo a VA psychiatric examination to ascertain the current nature and extent of any psychiatric disorder.  The relevant documents in the claims folder should be made available for review in connection with this examination.  

Following review of the evidence and history and examination of the Veteran, the examiner should be requested to render the following opinion:

Is it at least as likely as not (probability of 50 percent of more) that any diagnosed psychiatric disorder is related to service, including symptoms noted in service in January 1990? 

The examiner should provide complete rationale for all conclusions reached.  

5.  Thereafter, the RO/AMC should readjudicate the issues on appeal.  If any of the determinations remain unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2011).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


